DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/12/2022 has been entered.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nemeth et al. [Nemeth hereinafter, US 4,677,268].
In regard to claim 1, Nemeth discloses [in Fig. 4] a push switch comprising: a case [42] having a housing space [inside 42] with an upper opening [opening in 42 through which 46 protrudes]; fixed contacts [34, 36] provided at a bottom of the housing space in the case [42]; a movable contact member [10] having a dome-shaped member, the movable contact member [10] being disposed in the housing space, and having a central portion [22, 23] that is brought into contact with the fixed contacts [34, 36] by inverting the movable contact member [10] in response to the movable contact member [10] being pushed by an operator; and a pushing member [46] is disposed above the movable contact member [10], the pushing member abuts a sloped portion [pointed to at 10, Fig. 4] of the movable contact member, and the pushing member [46] is configured to push the sloped portion of the movable contact member [10] directly or through other portions upon being pushed by the operator, wherein the pushing member [46] moves straight downward in a vertical direction to push the sloped portion being situated outside of the central portion [22, 23] of the movable contact member [10] directly or through other portions so that the movable member becomes inverted due to elastic deformation, and wherein the pushing member [46] does not come in contact with the central portion [22, 23] of the movable contact member [10] when bringing the central portion [22, 23] of the movable contact member [10] into contact with the fixed contacts [34, 36].  
In regard to claims 2 and 3, Nemeth discloses [in Fig. 4] the push switch according to claim 1, wherein the pushing member [46] has a pushing portion [44, 48] that protrudes downward toward a surface facing the movable contact member [10], and the pushing member [46] directly pushes the portion being situated outside of the central portion [22, 23] of the movable contact member [10] through the pushing portion [44, 48], wherein the pushing portion [44, 48] has a substantially annular shape.  
In regard to claim 8, Nemeth discloses [in Fig. 4] the push switch according to claim 1, wherein the pushing member [46] is configured to push the portion being situated outside of the central portion [22, 23] of the movable contact member [10] and the fixed contacts [34, 36].

Claims 1 and 4-8 are rejected under 35 U.S.C. 102(a) as being anticipated by Wang [US 7,012,208].
In regard to claim 1, Wang discloses [in Figs. 4 and 8] a push switch comprising: a case [11] having a housing space [111] with an upper opening [Fig. 4]; fixed contacts [112] provided at a bottom of the housing space [111] in the case [11]; a movable contact member [12] having a dome-shaped member, the movable contact member being disposed in the housing space [111], and having a central portion that is brought into contact with the fixed contacts [112] by inverting the movable contact member [12] in response to the movable contact member [12] being pushed by an operator; and a pushing member [13] is disposed above the movable contact member [12], the pushing member abuts a sloped portion [sloped portion of 12] of the movable contact member, and the pushing member [13] is configured to push the sloped portion of the movable contact member [12] directly or through other portions upon being pushed by the operator, wherein the pushing member [13] moves straight downward in a vertical direction to push the sloped portion portion being situated outside of the central portion of the movable contact member [12] directly or through other portions so that the movable contact member becomes inverted due to elastic deformation, and wherein the pushing member [13] does not come in contact with the central portion of the movable contact member [12] when bringing the central portion of the movable contact member [12] into contact with the fixed contacts [112].  
In regard to claim 4, Wang discloses [in Figs. 4 and 8] the push switch according to claim 1, further comprising: a spacer [14] disposed between the pushing member [13] and the movable contact member [12], wherein the pushing member [13] pushes the portion being situated outside of the central portion of the movable contact member [12] through the spacer [14].  
In regard to claim 5, Wang discloses [in Figs. 4 and 8] the push switch according to claim 4, wherein the spacer [14] has a circular opening at a portion that overlaps the central portion of the movable contact member [12], and the spacer [14] pushes the portion being situated outside of the central portion of the movable contact member [12] along an inner peripheral edge of the opening.  
In regard to claim 6, Wang discloses [in Figs. 4 and 8] the push switch according to claim 4, wherein the spacer [14] has a pushing portion [142] that protrudes downward toward a surface facing the movable contact member [12], and the spacer [14] pushes the portion being situated outside of the central portion of the movable contact member [12] through the pushing portion [142].  
In regard to claim 7, Wang discloses [in Figs. 4 and 8] the push switch according to claim 4, wherein the spacer [14] has a higher rigidity than the movable contact member [12].  
In regard to claim 8, Wang discloses [in Figs. 4 and 8] the push switch according to claim 1, wherein the pushing member [13] is configured to push the portion being situated outside of the central portion of the movable contact member [12] and the fixed contacts [112].

Response to Arguments
Applicant's arguments filed 05/12/2022 have been fully considered but they are not persuasive. In regard to claim 1, Applicant argues that Nemeth fails to disclose “the pushing member abuts a sloped portion of the movable contact member (emphasis added), and the pushing member is configured to push the sloped portion (emphasis added) of the movable contact member directly or through other portions upon being pushed by the operator, wherein the pushing member moves straight downward in a vertical direction to push the sloped portion (emphasis added) being situated outside of the central portion of the movable contact member directly or through other portions so that the movable contact member becomes inverted due to elastic deformation (emphasis added)".  The Examiner disagrees.  Nemeth clearly discloses [in Fig. 4] that the pushing member abuts the sloped portion [pointed to at 10] of the movable contact member, the pushing member being configured to push the sloped portion of the movable contact member, wherein the pushing member moves straight downward in a vertical direction to push the sloped portion being situated outside of the central portion of the movable contact member directly or through other portions so that the movable contact member becomes inverted due to elastic deformation.  Also in regard to claim 1, Applicant argues that Wang fails to disclose "the pushing member abuts
Docket No.: 21AS-006App. No.: 17/234,915a sloped portion of the movable contact member (emphasis added), and the pushing member is configured to push the sloped portion (emphasis added) of the movable contact member directly or through other portions upon being pushed by the operator, wherein the pushing member moves straight downward in a vertical direction to push the sloped portion (emphasis added) being situated outside of the central portion of the movable contact member directly or through other portions so that the movable contact member becomes inverted due to elastic deformation (emphasis added)".  The Examiner disagrees.  It is noted that “abut” is defined as “to lean on” [www.merriam-webster.com].  Wang clearly discloses [in Figs. 4 and 8] that the pushing member [13] abuts Docket No.: 21AS-006App. No.: 17/234,915a sloped portion [13 leans on sloped portion of 12] of the movable contact member, and the pushing member is configured to push the sloped portion of the movable contact member directly or through other portions upon being pushed by the operator, wherein the pushing member moves straight downward in a vertical direction to push the sloped portion being situated outside of the central portion of the movable contact member directly or through other portions so that the movable contact member becomes inverted due to elastic deformation.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LHEIREN MAE A CAROC whose telephone number is (571)272-2730. The examiner can normally be reached Monday-Friday, 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LHEIREN MAE A CAROC/            Primary Examiner, Art Unit 2833